Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on 2/20/2021.
Claims 1, 3, and 5-8 are pending.
Claims 1, 5, 7, and 8 have been amended.
Claims 2 and 4 have been canceled.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 2/22/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the 


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0309784 (hereinafter "Molin”) in view of 2011/0307882 (hereinafter “Shiba”), and further in view of DE 102015014049 A1 (hereinafter “Netter”) with filing date 10/25/2015, and US 9,946,531 (hereinafter “Fields”) with filing date 11/6/2015.
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As per Claim 1, Molin discloses: 
a control apparatus (Molin, Fig. 1, par. 27, a fleet software management and reporting system 100) configured to determine whether or not a control program is updatable (Molin, Abstract, A processor of the hub controller determines an operational condition of the motor vehicle and selectively updates at least one software component of the motor vehicle; Fig. 6, par. 64, determining an operational condition of the motor vehicle 102. … the operational condition of the motor vehicle being in a predetermined safe operational mode permitting the updating without danger to a driver operating the motor vehicle), the control program being a control program of plural types of on- vehicle control devices configured to control a target device installed on a vehicle (Molin, par. 27, The system 100 includes a plurality of fleet vehicles 102 (only one shown) in operative communication with an update software host 104; Fig. 1, par. 28, The server computer 120 is operable to determine software revision levels for the vehicles 102 and to selectively deliver the one or more software update modules 124 to the vehicles 102; Fig. 8, par. 68, In step 802 the processor of the hub controller reviews a potential for update interdependence between updating first and second software components in the vehicle the control apparatus comprising:
a memory (Molin, Fig. 1, par. 62, the memory 142) configured to store a use possibility of a control function of the on-vehicle control device for each corresponding on-vehicle control device (Molin, par. 12, the motor vehicle being in one or more predetermined safe operational modes permitting the updating without adversely affecting the ability of the driver operating the motor vehicle to transport cargo and without loss of revenues relative to the cargo transported owing to vehicle down -time or the like; Fig. 7, par. 67, A determination is made by the processor at step 706 whether the time available for the update is greater than the time required for the update. In the example embodiment, the updating comprises selectively updating the at least one software component of the motor vehicle by the processor with the software update module responsive to a predetermined relative difference at step 706 between the estimated safe operational mode time parameter [a use possibility stored in the memory 142] representative of the window time period available for updating the at least one software component and the estimated update time parameter representative of the update time period required for updating the at least one software component; Fig. 9, par. 69; Fig. 1, para. 33, memory 142 stores logic for performing an operation of coordinating an update of at least one software component of the motor vehicle with an operational condition of the motor vehicle; Fig. 2, para. 45, a memory portion 240 for storing and accessing system information such as, for example, the system control logic and control tuning); [Examiner’s Remarks: It is noted that it is an obvious task to save the estimated safe operational mode time parameter in a memory because saving a time parameter into memory is a common task in the computing field.  And one ordinary skill in the art would readily comprehend that Molin’s memory 142 and 240 store the use possibility data when the data is used by Molin’s logic to determine the vehicle is in one or more predetermined safe operational modes permitting the updating. It is further noted that the recited “… for each corresponding on-vehicle control device” is an intended use because it does not differentiate the claimed apparatus from the prior art apparatus and Molin’s apparatus teaches all the structural limitations of the claim.] and a processor configured to determine, based on a level of the stored use possibility, whether or not the control program regarding the on-vehicle control device is updatable (Molin, Fig. 7, par. 67, the processor of the hub controller determines an estimated safe operational mode time parameter representative of a window time period available [as a base] for updating the at least one software component of the motor vehicle with the software update module while the motor vehicle is in the predetermined safe operational mode [a level of the stored use possibility]; Fig. 8, par. 68, In step 802 the processor [configured] of the hub controller reviews a potential for update interdependence between updating first and second software components in the vehicle subsystems. For example, a radar subsystem parameter may need to be updated before a driver warning subsystem parameter can be updated. A determination is made by the processor at step 804 whether an update interdependence between the first and second software component exists; Fig. 9, par. 69, the processor of the hub controller determines an estimated safe operational mode time parameter representative of a window time period available for updating the plurality of software components of the motor vehicle with the software update module while the motor vehicle is in the predetermined safe operational mode), wherein the use possibility of the control function of the on-vehicle control device is defined as a probability that a user of the vehicle uses the control function of the on-vehicle control devices during traveling of the vehicle (Molin, Fig. 6, para. 12 and [Thus, one ordinary skill in the art would readily comprehend that checking process involves a use possibility of the control function (e.g., use possibility data of controlling the operation of the vehicle) of the on-vehicle control device (e.g., the driving system of the vehicle) and the vehicle’s one or more predetermined safe operational modes is a probability when the vehicle reaches such a mode and at that point, the probability is 100%]).
Further, in an analogous art in the field of managing software update, Shiba teaches store[ing] a use possibility of a control function of the on-vehicle control device during traveling of the vehicle for each corresponding the on-vehicle control device (Shiba, Fig. 2, par. 21, preferably, the vehicle-mounted ECU 30 stores information indicating whether the ACC on-time continued for a predetermined time (which is 30 minutes in the present example) or more in association with the corresponding time periods. In this way, the case where the ACC is turned on not for driving the vehicle or for driving the vehicle only for a short time can be distinguished from the case where the ACC is turned on for driving the vehicle for a long time, so that a software update timing can be determined in consideration of these different cases; Fig. 3, par. 24, the vehicle-mounted ECU 30 estimates an optimum period in which the probability that the ACC is off is high, based on the ACC on/off history data), wherein the use possibility of the control function of the on-vehicle control device is defined as a probability that a user of the vehicle uses the control function of the on-vehicle control devices during traveling of the vehicle (Shiba, para. 33, the optimum period is the period estimated to be the period with the high probability of the ACC [part of the control function] being off. Thus, the probability is low that the user may turn on the ACC and make it necessary to perform another [It is noted that a high use possibility is a probability of the ACC (e.g., ACC-on status includes an ignition-on status, para. 20 and 33) being off to obtain a period in which the user is not driving the vehicle, i.e., the high probability of the user using the control function for driving is calculated during traveling of the vehicle]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shiba into the teaching of Molin to include “acquire a use possibility of a control function of the on-vehicle control device during traveling of the vehicle for each corresponding the on-vehicle control device, wherein the use possibility of the control function of the on-vehicle control device is defined as a probability that a user of the vehicle uses the control function of the on-vehicle control devices during traveling of the vehicle.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform a software update by downloading software from outside a vehicle and determining a software update period in which software update is to be performed based on information in the storage unit such that the software update is performed in an ACC-off period to ensure safe software update in the software update period determined (Shiba, Abstract).
Furthermore, Netter explicitly teaches the control program being a control program configured to control a target device installed on a vehicle (Netter, par. 2, setting a wherein the use possibility of the control function of the on-vehicle control device is defined as a probability that a user of the vehicle uses the control function of the on-vehicle control devices during traveling of the vehicle (Netter, para. 21, The estimated parking duration can be derived therefrom. By comparing a current usage case--that is, the current driving situation or parking situation--with the at least one usage pattern, the probable duration [a probability that the driver of the vehicle drives the car into a parking condition] of the current parked phase can then be determined; para. 22, Behavioral data of the driver includes the identity of the driver and/or usage data … By means of a method for machine learning, repeating values of the operating data and/or behavioral data are determined and combined to form the at least one usage pattern [use possibility of driving function]; para. 47, to determine an optimal time for the update. If, for example, the driver drives his children to kindergarten every day between 8 and 8:30 a.m., the update could be carried out after the motor vehicle 1 has been switched off … for example, the system has learned that the motor vehicle 1 is always parked at least five minutes at the kindergarten. If the update would take less than five minutes, the update could be started in this case).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Netter into the teaching of Molin as modified to include “update a control program, where the control program is a control program configured to control a target device installed on a vehicle, wherein the use possibility of the control function of the on-vehicle control device is defined as a probability that a user of the vehicle uses the control function of the on-vehicle control devices during traveling of the vehicle.” The modification would be obvious because one of ordinary skill in the art 
Molin as modified does not appear to expressly disclose: the use possibility includes at least a first use possibility and a second use possibility, the first use possibility being set for each combination of identification information of the user and a road type, and the second use possibility being set for each combination of identification information of the user and a weather type.  However, in an analogous art in the field of managing software update, Fields teaches: the use possibility includes at least a first use possibility and a second use possibility, the first use possibility being set for each combination of identification information of the user and a road type, and the second use possibility being set for each combination of identification information of the user and a weather type (Fields, col. 26, lines 28-62 and col. 27, lines 1-12, The vehicle operator profile may include information regarding the vehicle operator, including an operating style of the vehicle operation. …  the vehicle operator profile may include a risk profile or information regarding one or more risk levels associated with operation of the vehicle by the vehicle operator. Such risk levels may be associated with particular configurations or settings of autonomous operation features and/or particular conditions of the vehicle environment (e.g., time of day, traffic levels, weather, etc.) …  The vehicle operator profile or vehicle operator behavior data may indicate how well the specific vehicle operator drives in rain, snow, sleet, ice, heavy traffic, road construction, stop-and-go traffic, bumper-to-bumper traffic, country or rural traffic, and/or city or downtown street traffic; Fig. 11, col. 28, lines 8-23).


As per Claim 3, the rejection of Claim 1 is incorporated. Molin as modified further discloses: wherein the processor determines that the control program is updatable when the use possibility is not higher than a predetermined threshold (Molin, Fig. 9, par. 69, the processor of the hub controller determines an estimated safe operational mode time parameter representative of a window time period available for updating the plurality of software components of the motor vehicle with the software update module while the motor vehicle is in the predetermined safe operational mode; Shiba, Fig. 3, par. 30, the vehicle-mounted ECU 30 determines whether the optimum period (with the high probability of the ACC being off) obtained in step 302 is longer than the required download time … When the optimum period is The trigger signal for setting the configuration data record is generated if the residual energy is greater than the energy requirement; Claim 1). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As per Claim 6, the rejection of Claim 1 is incorporated. Molin as modified further discloses: the processor generates the use possibility, based on accumulated operation states of the control function (Molin, Fig. 7, par. 67, A determination is made by the processor at step 706 whether the time available for the update is greater than the time required for the update. In the example embodiment, the updating comprises selectively updating the at least one software component of the motor vehicle by the processor with the software update module responsive to a predetermined relative difference [generated] at step 706 between the estimated safe operational mode time parameter representative of the window time period available for updating the at least one software component and the estimated update time parameter representative of the update time period required for updating the at least one software component; Fig. 9, par. 69, the processor of the hub controller determines an estimated safe operational mode time parameter representative of a window time period available for updating the plurality of software components of the motor vehicle with the software update module while the motor vehicle is in the predetermined safe operational mode … A determination is made by the processor at step 906 whether the time available for the update is greater than the time [based on accumulated operation states of the control function] required for the updates).

As to claims 7 and 8, the claims are method and non-transitory computer readable storage .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Molin, in view of Shiba, in view of Netter, in view of Fields, and further in view of US 2017/0026492 (hereinafter “Kawamura”) with PCT filing date 4/10/2015 and designated in US.

As per Claim 5, the rejection of Claim 4 is incorporated. Molin as modified does not appear to explicitly disclose: wherein the pieces of identification information of the users include identification information in a case where the vehicle is an automated driving vehicle. However, in an analogous art in the field of managing software update, Kawamura teaches wherein the pieces of identification information of the users include identification information in a case where the vehicle is an automated driving vehicle (Kawamura, par. 111, The control unit 210 of the control server 200 inquires as to whether or not the self-driving system of the vehicle 50 is in operation to the TCU 300 to which update data is to be delivered when a priority level of the TCU 300 to which update data is to be delivered is set. When the control unit 210 acquires information as to whether or not the self-driving system is in operation from the TCU 300, the control unit 210 sets the highest priority level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kawamura into the teaching of Molin as modified to include “acquire a use possibility of a control function of the on-vehicle control device during traveling of the vehicle for each corresponding the on-vehicle control device.” The modification would be obvious because one of ordinary skill in the art 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191